11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


Ex parte David Paul Sydow,                                 * From the 70th District
                                                             Court of Ector County,
                                                             Trial Court No. A-133,480.

No. 11-12-00254-CV                                         * February 28, 2013

                                                           * Per Curiam Memorandum Opinion
                                                             (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)

     This court has considered David Paul Sydow’s motion to dismiss this appeal and concludes
that the motion should be granted. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.